118 F.3d 1577
Nancy Rutiglianov.Valley Business Forms, Appleton Papers, Inc., Mead Corp.,Moore Business Forms, Inc., Boise Cascade Corp.,Kimberly-Clark Corp., Paper Manufacturers, Frye CopySystems, Otis, Inc., 3M Company, Carbonless Products,Automotive Papers Co., Inc., Calibrated Charts Corp.,Maxwell Paper products, Inc., James River Corp., NekoosaPapers, Inc., Control Papers Co., Sturgis Newport BusinessForms, Quality Forms, Kim Kraft, Sunrise Forms, Paris Business Forms,
NO. 96-5478
United States Court of Appeals,Third Circuit.
June 27, 1997

1
Appeal From:  D.N.J. ,No.90cv01432 ,

929 F. Supp. 779

2
Affirmed.